COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-153-CR
 
ERIK BLACK A/K/A
ERIC BLACK                                                                       APPELLANT
 
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
        FROM CRIMINAL DISTRICT COURT NO. 1 OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered AAppellant=s Motion
To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
42.2(a), 43.2(f).
PER
CURIAM
 
PANEL:
GARDNER, WALKER, and MCCOY, JJ.
 




DO NOT
PUBLISH
Tex. R.
App. P. 47.2(b)
DELIVERED:
January 22, 2009




[1]See Tex. R. App. P. 47.4.